Citation Nr: 1229444	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  02-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension, to include as being secondary to the appellant's service-connected posttraumatic stress disorder (PTSD) or due to chemical dioxin exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active military duty from August 1966 to August 1970.  His service included a tour-of-duty in the Republic of Vietnam where he earned the Combat Action Ribbon and the Purple Heart Medal. 

The appeal comes before the Board of Veterans' Appeals, (hereinafter Board) from rating decisions of the Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO) in Boston, Massachusetts.  The issues that were appealed were as follows:

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a stomach or abdominal disorder, including diverticulitis or irritable bowel syndrome, to include as secondary to service-connected post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a foot disorder claimed as flat feet, bunions, hammer toes, hallux valgus, and jungle rot of the feet. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD or Agent Orange exposure in service. 

4.  Entitlement to service connection for residuals, torn retina repair. 

5.  Entitlement to an evaluation in excess of 40 percent for residuals of traumatic brain injury, including headaches, fatigue, ringing in the ears, dizziness, and difficulty sleeping.

More specifically, in February 2001, the RO denied, in pertinent part, the appellant's claims for entitlement to service connection for the appellant's stomach disorder, diverticulitis, and foot disorders.  The appellant filed a notice of disagreement with these claims dated in February 2001, and the RO issued a statement of the case dated in March 2002.  The appellant filed a substantive appeal in April 2002. 

In the course of the appeal, in November 2002, the appellant testified before a Veterans Law Judge (VLJ) at a hearing conducted at the RO (a travel Board hearing).  A transcript of the hearing was prepared and has been included in the claims folder for review.  

There were additional issues on appeal, specifically claims of entitlement to service connection for bilateral knee disorders, bilateral eye disorders, rhinitis or sinusitis, and a sleep disorder, and a claim of entitlement to benefits on the basis of medical treatment pursuant to 38 U.S.C.A. § 1151.  However, these claims were subsequently withdrawn by the appellant in a November 2002 signed statement contained within the claims folder.  The appellant affirmed his withdrawal of these claims at the November 2002 Board hearing.  With no case in controversy, these claims are no longer for appellate review. 

In June 2003, the Board remanded the issues of entitlement to service connection for a stomach disorder, diverticulitis or irritable bowel syndrome, and a foot disorder for further development and adjudication.  In that action, the Board noted that, at his November 2002 hearing, the appellant raised the issue of entitlement to service connection for a tender and painful scar.  The Board noted that the appellant was already service-connected for scars of the back, face, and periumbicular area.  Because it was unclear from the record the precise scar for which he was claiming entitlement to service-connection, the Board referred the issue to the RO for appropriate developmental action. 

In February 2008, the RO denied entitlement to service connection for hypertension.  The appellant submitted a notice of disagreement dated in March 2008, and the RO issued a statement of the case dated in November 2009.  The appellant filed a substantive appeal in November 2009. 

In December 2009, the RO denied entitlement to service connection for residuals of torn retina repair, but then awarded a 40 percent disability rating for traumatic brain injury.  The appellant submitted a notice of disagreement dated in December 2009, appealing the "10 percent" evaluation for residuals of traumatic brain injury, and the denial of service connection for residuals of torn retina repair.  The claims file does not contain a statement of the case with respect to these issues. 

In August 2010, the Board remanded the issues of entitlement to service connection for duodenal ulcer secondary to posttraumatic stress disorder (PTSD), diverticulitis secondary to PTSD, and a bilateral foot disorder, to include any diagnosed joint or skin disability.  The purpose of the remand was to inform the appellant that the Veterans Law Judge who had presided over his hearing in 2002 had since left the Board.  As such, the appellant was offered an opportunity to testify before a different Veterans Law Judge.  

Three months later, in November 2010, the appellant, accompanied by his representative, testified at a hearing before the undersigned Veteran's Law Judge.  A transcript of these proceedings has been associated with the claims file. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2011) and that the Board can go forward on the claim based on the current record.
 
Following a review of the claim, the Board, in April 2011, issued a Decision/Remand.  In that action, the Board concluded that the appellant had submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for a stomach or abdominal disorder.  After the Board reopened the appellant's claim, it then remanded this issue to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical evidence.  In that same action, the Board also denied entitlement to service connection for hypertension.  The remaining three issues (foot disorder, torn retina repair, traumatic brain injury) were remanded to the RO via the AMC so that they too could be further developed.  

The appellant was sent a copy of the Board's April 2011 Decision/Remand.  Upon review, the appellant appealed the portion of the action that denied entitlement to service connection for hypertension to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The appellant's representative along with the General Counsel of VA submitted to the Court a Joint Motion for Partial Remand.  After reviewing the Joint Motion, the Court adopted said Joint Motion and vacated that the Board's decision with respect to hypertension.  The claim has since been returned to the Board for review.  

Upon reviewing the claims folder, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the service member's claim involving hypertension.   This occurred in March 2012.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The advisory opinion has been obtained and has been included in the claims folder for review.  It is noted that the appellant, along with his representative, were given the opportunity to provide any comments with respect to the opinion and those comments have also been included in the claims folder for review.  See Thurber v. Brown, 5 Vet. App. 119 (1993).  As an aside, the Court has said that Thurber requires that the Board must provide a claimant with reasonable notice of such evidence, the reliance proposed to be placed on it, and a reasonable opportunity for the claimant to respond to it.  With respect to the submissions and statements by the appellant and his accredited representative, the Board would note that the argument that has been provided merely repeats previous statements and suppositions presented to the VA.  Regardless of the redundancy of the arguments, the Board will and has considered those statements in conjunction with the below decision.  Additionally, the Board has not remanded the claim back to RO or agency of original jurisdiction (AOJ) based on the fact that they have provided "new" evidence even though the appellant (and his representative) have requested such a referral.  Under 38 C.F.R. § 20.1304(c) (2011), such evidence does not have to be referred to and reviewed by the RO/AOJ if said evidence does not have a bearing on the appellate issue.  In this instance, the information submitted is general in nature and it does not contain medical evidence that is specific or unique to the appellant, and as such, given the inherent delay that such a review would produce and given the fact that said non-referral is harmless error, the Board will proceed with the adjudication of this matter.  

The Board would note that this action only discusses the issue involving hypertension.  The issues addressing a stomach disorder, a foot disorder, a torn retina repair residuals, and traumatic brain injury will be addressed in a Board action at a later date when the development that was requested in the April 2011 Board Decision/Remand has been accomplished and completed.  



FINDINGS OF FACT

1.  While the appellant was on active duty, he was not diagnosed with hypertension.  Moreover, the evidence does not show or suggest that the appellant was suffering from the prodromas of hypertension while he was on active duty.  

2.  The appellant was not diagnosed with hypertension until many years after service.  

3.  The preponderance of the competent medical evidence shows that hypertension did not have its onset in service, within one year of service, nor is such disorder presumed to have been caused by or the result of the appellant's military service, his service-connected PTSD, or exposure to Agent Orange in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the appellant's active military service, nor may such disorder be presumed to have been incurred in or aggravated by service or caused by the appellant's service-connected PTSD, nor was it caused by or the result of his exposure to chemical dioxins.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be granted for hypertension.  He has averred that the condition was caused by or the result of his military service, or alternatively his exposure to chemical dioxins, or alternatively secondary to his service-connected posttraumatic stress disorder (PTSD).  The RO has denied his claim and he has appealed to the Board for review. 

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to assist as required by the VCAA with respect to the issue now before the Board.  VA satisfied its duty to notify by means of numerous letters that have been sent to the appellant from the AOJ and the AMC since the start of this appeal.  These letters have informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's, and VA's, respective duties for obtaining evidence or providing information.  The record further indicates that the appellant's service treatment records, VA medical records, private medical treatment records, and VA examination reports and opinions are all of record.  There is no indication that there is any outstanding evidence that should be obtained. 

The Board recognizes that the VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that an examination of the appellant with respect to his cardiac disorder - hypertension - was accomplished in January 2008.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim involving hypertension. 

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The record shows that the appellant did avail himself of this opportunity and twice proffered testimony before the Board.  During those hearings, the appellant expressed his opinion as to why he believed his current disability began in or was caused by or the result of his military service.  He has also provided written statements concerning his disability.  Additionally, the appellant was given notice that the VA would help the appellant obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of the claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known, available documents that would substantiate the appellant's assertions. 

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present appeal, the appellant has been provided with Dingess-type notice by the VA.  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence which was needed to establish the claim, and since VA has obtained all relevant evidence.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Laws and Regulations - Service Connection

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307 (2011)) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United Court of the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of an appellant's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including coronary artery disease, when such is manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  The evidence fails to reflect that the appellant was diagnosed with coronary artery disease within his first post-service year.  As such, he is not afforded this particular presumption set forth under 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange (chemical dioxins).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2011); see also VAOPGCPREC 7-93. 

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.  Here, exposure to an herbicide is conceded as the appellant served in Vietnam.  However, the appellant has not been diagnosed with ischemic heart disease or any of the noted cardiac conditions cited.  Thus, the criteria for presumptive service connection on the basis of a chronic disease pursuant to 38 C.F.R. § 3.309(e) are not applicable.  The appellant, however, is not precluded from establishing service connection by evidence of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

III.  Facts of Case and Discussion

A review of the appellant's service medical treatment records fails to show treatment for hypertension while he was on active duty.  His enlistment examination, dated in June 1966, indicated blood pressure readings of 108/68.  His separation examination, dated in August 1970, showed blood pressure readings of 112/76.  The same service medical treatment records are negative for any complaints involving shortness of breath, a racing heartbeat, etcetera, that might be considered a prodroma of hypertension.  The Board would further note that within one year of his discharge from service in August of 1970, there are no medical records, either governmental or private, suggesting or insinuating that the appellant was suffering from hypertension.  Moreover, the claims folder is silent for any complaints or findings suggesting that the appellant was suffering from hypertension or that he was exhibiting manifestations of pre-hypertension.  

From 1972 to 2002, the appellant's post-service medical treatment records were silent for any treatment for or complaints involving high blood pressure.  It is not until the early 2000s that the appellant begins experiencing symptoms that could be associated with the early signs of hypertension.  The Board would further note that nearly ten years prior to the appellant's first complaints involving high blood pressure, service connection was granted for PTSD.  That is, in a rating action of August 1994, service connection was granted for PTSD and a 30 percent disability rating was assigned.  The effective date of that award was determined to be August 11, 1993.  Thus, the appellant suffered from and received treatment for PTSD for nearly ten years prior to the first exhibition of hypertension symptoms and manifestations.  

In October 2007, one of the appellant's private care givers indicated that the appellant had been under his care for hypertension since June 2007.  The doctor stated that it was his belief that the appellant's hypertension was more likely than not related to his service-connected disabilities, which include PTSD and medications to treat this condition.  The physician went on to state that stress (as in stress related to PTSD) can be related to the onset of hypertension and other stress-related illness.  PTSD was noted to be a stress-related disability, which the appellant was being treated therefor.  Thus, per the physician, the appellant's hypertension could very well be caused by his stress-related illness.  

In December 2007, another private physician reported that the appellant had been a patient of his since 1992 and that the appellant had hypertension.  The physician also stated that the appellant had a history of stress, PTSD, and Agent Orange exposure.  He stated that he believed that these medical problems had been significant causative and aggravating factors in the blood pressure abnormality.  The doctor then went on to state that it was his medical opinion that the appellant's hypertension was more likely than not related to his service-connected disabilities. 

In a May 2008 treatment report, the appellant was noted to have been diagnosed with hypertension "that is aggravated by chronic anxiety he experiences due to the Posttraumatic Stress Disorder." 

After submitting his claim for benefits, the appellant underwent a VA examination in January 2008.  The examiner indicated that the appellant's claims file had been reviewed in connection with the examination and the subsequent corresponding report.  The examiner noted that the appellant was claiming entitlement to service connection for hypertension secondary to service-connected PTSD and medications.  The appellant was reported as having a strong family history of hypertension and cerebrovascular accident and that the condition was well controlled by medication.  The examiner then reviewed the appellant's history of hypertension and PTSD.  As reported above, the examiner indicated that the appellant had no evidence of hypertension in service.  Rather, the examiner found that hypertension was diagnosed many years after service and that the hypertension was unrelated to his service.  The examiner concluded that the appellant's hypertension was highly likely related to hereditary/genetic etiology.  The examiner also found that the appellant's hypertension was not caused or aggravated by the service-connected psychiatric disorder.  Instead, the examiner stated that he strongly believed that the appellant's hypertension was secondary to his underlying progressive metabolic syndrome and not related to PTSD or its medical treatment.  In this regard, the examiner stated that, although mental disease and stress can temporarily elevate blood pressure during an acute phase of the disease, upon review of the medical literature, the examiner found that there was no evidence that substantiates a claim that PTSD permanently causes or worsens hypertension.  The appellant was also noted to have multiple stress factors at home detailed in his records related to his estranged wife and daughter, and multiple instances of stress at his current workplace. 

Because the was a lack of clarity in the medical evidence of record, the Board, in March 2012, the claim was forwarded to the VHA for the purpose of obtaining an expert cardiology opinion with respect to the appellant's assertions.  Such an opinion was accomplished in April 2012 - the results of which are provided below.  

I was provided with multiple volumes of the patient's medical records which I have performed a thorough examination and review.  There were several specific questions that I was asked to answer and will address them one at a time.

1.  Question:  Based on a complete review of the medical record, is it more likely than not that the service member's hypertension was caused by or the result of or aggravated by his service connected PTSD?

Answer:  It is my medical expert opinion that the service member's hypertension was not caused by or aggravated by his service connected PTSD.

2.  Question:  Based on a complete review of the medical record, is it more likely than not that the service member's hypertension was caused by or the result of or the result of post-service factors, and if so, please explain what those factors are and where they are present in the post-service medical treatment records?

Answer:  It is my medical expert opinion that the service member's hypertension is more likely than not related to his familial predisposition to development of hypertension.  It is noted in the medical record that he has a strong family history of hypertension, as well as other known risk factors.  It is further noted that the Veteran is a male of African-American descent which further increases his risks of the development of hypertension.  

3.  Question:  The final question relates to my medical opinion and conclusion with regards to the underlying question as to whether the service member's hypertension was caused by or the result of or aggravated by his service connected PTSD?

Answer:  After a complete review f the medical record, it is my opinion this service member's hypertension is more than likely related to his underlying risk factors for the development of hypertension.  These include his African-American descent, which per the Seventh Report of the Joint National Committee specifically cites:  In African Americans, hypertension is more common, more severe, develops at an early age, and leads to more clinical sequella than in age-matches, non-Hispanic whites.  

Other risk factors leading to this service member's diagnosis of hypertension as documented in the medical record include impaired fasting glucose, metabolic syndrome, and a strong family history for hypertension.  These findings were specifically documented in a Compensation and Pension (C&P) exam report dated February 11, 2008.

I would like to summarize how I came to the opinion stated above in greater detail.  I completed a thorough and rather lengthy review of the Veteran's medical records that were provided.  There are multiple volumes which I will summarize as follows:

	- The medical record volume with entries dated from March 18, 1972, through October 16, 1995, contains no mention of hypertension as a diagnosis.

	- The medical record volume with entries dated from March 4, 1996, through April 23, 1997, contains no mention of hypertension as a diagnosis.

	- The medical record volume with entries dated from May 2, 1997, through March 30, 2000, contained to mention of hypertension as a diagnosis.

	- The medical record volume with entries dated from February 1, 2001, through January 16, 2004, contains no mention of hypertension as a diagnosis.  However, a medical record volume spanning from 2001 through 2006 does have a letter specifically addressing hypertension.  The letter was written by Thomas J. Keenan, M.D. on June 15, 204.  Dr. Keenan is a Cardiologist in the Springfield Medical Associates Inc., Enfield Medical Associates Groups.  In this letter Dr. Keenan specifically mentions that he saw the patient on June 21, 2002, because of his blood pressure issues and some hyperacidity.  He noted that the Veteran related a serious of somewhat elevated blood pressures, one done on June 9 that was 114/72.

It was also noted in same document that the Veteran's blood pressure on June 10 was normotensive at 115/74.  Dr. Keenan specifically noted, "There does not appear to be evidence of hypertension at this time."

In addition, a thorough review of this medical record volume found multiple medical notes which documented normotensive blood pressures throughout.  It was only later in this Veteran's post-service period, which spanned years beyond his initial diagnosis of PTSD, that a diagnosis of hypertension was noted.

I also reviewed The National Center for PTSD report created by Kay Jankowski, Ph.D., on January 1, 2007 . . . .

In this report it is postulated that a considerable amount of research was found that psychological trauma has negative effects on physical health.  This article specifically references PTSD and negative effects of physical health.  The author postulates that "neurochemical changes in the brain may create a vulnerability to hypertension and atherosclerotic heart disease that could explain, in part, the association with cardiovascular disorders."  The author further states "a number of studies have found the association between PTSD and poor cardiovascular health."  However these studies were not referenced and I cannot comment on the validity of this of this author's opinion.  As such the association between poor cardiovascular health and post traumatic stress disorder is still ambiguous without concrete data to support that claim.  I believe it is generally accepted that any psychological stress can lead to variations in one's blood pressure even if the patient is normotensive at baseline.  To my knowledge there are no blinded medical studies to suggest that psychological or psychiatric illness is a causative agent for hypertension.  In reviewing the Seventh Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure, PTSD is not listed as a secondary cause of hypertension.  

The Seventh Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure in the journal Hypertension on December 1, 2003 was reviewed for this specific case.  Hypertension can be broadly classified into two distinct categories primary or essential hypertension which has no obvious identifiable etiology and secondary hypertension for which a causative etiology can be found.  It is well documented that there are many risk factors that can predispose a patient to develop hypertension.  These risk factors can include a strong familial history, obesity, diabetes mellitus, lifestyle/dietary indiscretion, etc.  However, there is no mention of psychological or psychiatric illness as a causative agent for hypertension in this report which is the current recommendation for diagnosis and treatment of hypertension in the United States.

In conclusion it is my medical expert opinion that this service member's hypertension was neither caused by or the result of or aggravated by his service connected posttraumatic stress disorder.  Furthermore, this service member has clear and well documented risk factors for hypertension to include African-American ethnicity, impaired fasting glucose, metabolic syndrome, and a strong family history of hypertension.  As such I cannot conclude that the service member's posttraumatic stress disorder is a causative agent for his known diagnosis of hypertension.  

In sum, the probative evidence is as follows:  The appellant states that it is his opinion that his current heart disability, hypertension, began in or was caused by or the result of either his service, his service-connected psychiatric disorder, or his exposure to chemical dioxins while in service.  The service medical treatment records are negative for any symptoms of or findings suggesting that the appellant's hypertension began in service.  There is no medical evidence of record showing that the appellant began suffering from hypertension, or the manifestations thereof, within one year of his discharge from service.  There are four medical opinions of record - two from private physicians and two from VA medical care providers.  Lastly are the statements and testimony proffered by the appellant.  

In determining whether evidence submitted by the appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's lay statements during the course of this appeal have not been contradictory.  Since the appellant filed his claim, his recitation of the assertions made has remained consistent and not at odds with other statements made by himself.  Yet, it is also noted that despite the appellant's assertions, the medical records have not mirrored his nonexpert hypothesis concerning his hypertension.  Thus, the Board finds that the appellant's statements are, at the very least, credible, probative, and while they add some weight to the overall claim, these same statements are not dispositive to the underlying issue.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there are the two private doctors' opinions in which the doctors based their hypotheses on the history provided by the appellant.  It is further noted that in both instances, the examiners crouched their hypotheses in terms such as "may be" or "could be related".  Alternatively, there is the medical examiner's opinion of 2008, but more importantly, the VHA reviewer's opinion of 2012 that not only reviewed all of the appellant's medical records, but discussed the salient facts, and then provided complete rationale for all conclusions presented, as noted in the discussion above.  Both of these VA-related opinions have, without hesitation, found that the appellant's current disorder was not related to or caused by or the result of his service, his service-connected PTSD, or his exposure to chemical dioxins.  Per the reports, the examiners reviewed the complete claims folder including the statements provided by the appellant.  In providing their opinions, the VA medical care providers were not equivocal, vague, or ambiguous with their opinion that the appellant's military service or his service-connected psychiatric disorder did not lead to the development of his current hypertension.  Both VA experts reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.  

This was not the case with the two private hypotheses.  The Board finds that, since the appellant's statements concerning his treatment and purported medical history are not credible, the Board need not accept as accurate a provider opinion based on the appellant's statements.  The Board is not bound to accept medical opinions that are based on history supplied by the appellant, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, the Board attaches the most significant probative value to the two VA opinions as they appear to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  To state the matter in a different way, the Board accepts the examiners' opinions as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that each opinion was based on a review of the applicable record, the Board finds such opinions are probative and material to the appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

To the extent that the appellant is claiming that his hypertension was the product of his military service or his service-connected mental disorder, he has not shown to have the expertise to determine the etiology of his hypertension.  The existence of high blood pressure generally requires specific diagnostic testing.  Determining its etiology requires some expertise in the area of heart disease and is not within the competence of a layman.  Moreover, the lay statements are outweighed by the two VA opinions, which found that it was more likely than not that the current hypertension was not caused by active duty, by his exposure to chemical dioxins, or as a result of his service-connected PTSD.  

With respect to the internet reference noted by the appellant, the Board finds that this piece of evidence is not probative with regard to the instant claim because it does not address the appellant's lack of symptoms during service and the nearly ten years between the diagnosis of PTSD and the diagnosis of hypertension.  See Sacks v. West, 11 Vet. App. 314, at 317 (1998); Mattern v. West, 12 Vet. App. 222, at 228 (1999).  Moreover, the literature only provides generalized information concerning hypertension, stress, and mental disorders.  Although there may be basic similarities to the medical history described in the website information, the highly probative VA doctors' opinions establish the appellant's current disorder is a product of his military service, his exposure to chemical dioxins, or due to the symptoms and manifestations produced by his psychiatric disorder.  Accordingly, the literature is too general and inconclusive, especially when considered in combination with the other evidence, to support the appellant's claim. 

With respect to the appellant's claim, the only other opinion addressing whether there is a link between the appellant's service and his current hypertension is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that the hypertension is somehow related to or was caused by or the result of the appellant's military service or due to or as a result of his service-connected psychiatric disorder.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's lay conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed heart condition that resulted from his military service or his service-connected PTSD.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting that he now suffers from hypertension that he believes was caused by or the result of or began during his military service or due to or as a result of his service-connected mental disorder.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Moreover, due to the medical complexity of the issue involved, the Board finds that the appellant's assertions alone are insufficient to establish service connection.  As a lay person the appellant has not been shown to be qualified through education, training, or expertise to offer an opinion on a medical diagnosis or on medical causation.  Additionally, in view of the period without evidence of treatment from 1970 to 2002, along with the period of time between when he was diagnosed with PTSD to when he was diagnosed with hypertension, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, his lay assertions are of less probative value when offered to establish a causal connection between his current hypertension and his military service.  Thus, the lay assertions are not competent or sufficient. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's hypertension, first diagnosed many years after service, with the appellant's military service or his service-connected mental disorder has not been presented.  Therefore, after reviewing the appellant's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein nor is it related to or caused by or the result of his service-connected PTSD or his exposure to chemical dioxins while stationed in Vietnam.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.


ORDER

Entitlement to service connection for hypertension, to include as being secondary to the appellant's service-connected posttraumatic stress disorder or due to chemical dioxin exposure is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


